REISSUE OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a reissue office action for US Patent 10,510,082, which included original patent claims 1 and 2.  Applicant requested amendment of the claims on 6/5/2020.  Claims 1–11 are pending.

Declaration and Reason for Reissue
This Reissue has been filed pursuant to the original patent being at least partly inoperative or invalid by reason of “claiming more or less than he had the right”, specifically:
“The error for which Applicant seeks reissue is that Applicant claimed less than he had a right to claim. Applicant seeks to add new claims 3-11.” (6/5/2020 declaration p. 2).

The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
It fails to identify a claim from the patent that is being broadened, as per MPEP 1414 II:
“For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement.”

It fails to “specifically identify an error . . . by reference to the specific claim(s) and the specific claim language wherein lies the error, as per MPEP 1414 II.

Claim Amendment – Support and 37 CFR 1.173(c)
37 CFR 1.173(c) requires: 
“an explanation of the support in the disclosure of the patent for the changes made to the claims.” 
Applicant fails to provide the required explanation of the support.  What is required is an *explanation* that discusses each and every change to the claims and where the disclosure provides the appropriate support. The explanations per 37 CFR 1.173(c) in a reissue should actively and unmistakably demonstrate support for each individual change to the examiner/public.

Claim Objections
Claims 3–11 are objected to for failing to include the proper formatting required by 37 CFR 1.173 which states:
“(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined”

“(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.
	Applicant fails to present properly-formatted claims showing changes relative to the printed patented claims.  Any language not appearing in the printed patent should be underlined.  Any language to be removed from the patent should be in brackets.  Subsequent amendments should continue to show changes relative to the printed patent and not to the previous amendment.

35 USC § 251 Rejections
Claims 1–11 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.  
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3–8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3, there is no antecedent basis for the second financial institution.
Claims 4 and 5, there is no antecedent basis for the account holder’s account information.
Claim 4, there is no antecedent basis for the linkages.
Claim 5, there is no antecedent basis for the user’s account credentials.
Claim 7, there is no antecedent basis for the data network.
Claim 8 is of unclear claim scope because parent claim 6 already includes a management network.
Claim 8, there is no antecedent basis for any prior distribution of assets, therefore the phrase redistribution of assets is confusing in scope.
Claim 11, there is no antecedent basis for the account holder.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 3–11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding step 1 of the flowchart, the claims are directed to: methods and therefore they each pass step 1.  
Moving to step 2A of the eligibility test, we determine whether the claims are “directed to” a patent-ineligible abstract idea.  The 2019 PEG creates a two-prong approach for this step.  
Prong one of 2A requires analysis as to whether an abstract idea recited in the claims falls within any of the groupings of abstract ideas enumerated in the 2019 PEG.  
Claim 3 recites the providing of an application with fields to collect user data in order to open accounts for the user which is identified as organizing human activity.  More specifically the claim recites fundamental economic activities such as opening bank accounts.  Claims 3–8 therefore are found to recite an abstract idea, and thus they satisfy prong one of step 2A.  
Claim 9 recites accessing and retrieving information from a password 
Prong two of 2A requires analysis as to “whether the claim recites additional elements that integrate the exception into a practical application of that exception”.  MPEP 2106.04(d)(I) describes that a list of considerations are evaluated in prong 2 of step 2A (as well as in Step 2B).  These considerations are listed in MPEP 2106.05(a) through (h) and are evaluated in prong 2 step 2A without consideration of whether the additional elements represent well-understood, routine and conventional activity.
Claims 3–11 include elements that might be considered additional to the abstract idea such as:
Providing a common application using an account management system
Data fields required for opening an account
Collecting data
Storing, obtaining and transmitting (account) information
Monitoring an account via a processor
Providing a network to monitor account conditions via a processor
Storing and implementing (optimization) rules


Moving to step 2B of the eligibility test, we determine whether the claims recite additional elements that amount to “significantly more” and thus provide an inventive concept.  Claims 3–11 include elements that might be considered additional to the abstract idea such as:
Providing a common application using an account management system
Data fields required for opening an account
Collecting data
Storing, obtaining and transmitting (account) information
Monitoring an account via a processor
Providing a network to monitor account conditions via a processor
Storing and implementing (optimization) rules

These elements however, individually and in ordered combinations as claimed, do not amount to “significantly more” than the abstract idea and are generically recited computer elements which do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation.  These computer-based elements are put to use for their well-known, routine and conventional native purposes.  See MPEP 2106.05(d)(ii) where the courts have recognized transmitting data over a network, calculations, recordkeeping and retrieving information from memory as conventional.  The steps of the claimed invention could also be carried out by pen and paper, without the need for computers.
As such, the claims do not recite “significantly more” than the judicial exception, and therefore they fail step 2B of the eligibility test.  Because the answer to Step 2B of the flowchart is “NO”, claims 3–11 are not directed to eligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9–10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0282464 (Bradley).
9. A method of retrieving account information from one or more accounts by a third-party account management platform, including the steps of: 
“determining if the debit card customer identifier is stored in the database memory in linked relation with a loyalty program customer identifier stored in linked relation to the loyalty program identifier and, if so, determining a loyalty program manager, and transmitting the loyalty program customer identifier and the purchase information to the loyalty program manager” (Bradley at ABSTRACT).
receiving from a user, a user ID and password to an account with a first institution; using said user ID and password to access said account with said first institution; and 
“the online banking user interface 400 can be accessed from the user computing device 120 through an internet browser 410. A debit card user can login to the online banking user interface 400 using the debit card account identifier 142 and a corresponding password or pass key” (Bradley ¶ 0085).
retrieving authenticated account information from said account with said first institution, said authenticated account information including an associated ABA routing number and/or account number.

    PNG
    media_image1.png
    519
    502
    media_image1.png
    Greyscale

[Bradley – Figure 4]
	Bradley’s figure 4 shows an authenticated user and her retrieved, authenticated information, such as the displayed Debit Card # 1234 5678 9101 1213 (account number).
 
10. The method of Claim 9 further including the step of: retrieving account balance information from said account with said first institution.
	See figure 4 and “View Bank Account(s) Balance.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1–11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0299286 (Dilip '286) in view of JP 2003030452 (Sugiyama).
1. A method of automatically adjusting the distribution of financial assets among a plurality of accounts held by an account holder using a financial management system, the accounts being electronically linked over a data network to permit fund transfers therebetween, including the steps of:
“Method And Apparatus For Analyzing Financial Data” (Dilip '286 at TITLE).
“The present invention relates to the analysis of financial data and, more particularly, to the analysis of multiple financial accounts and other market data to determine whether the allocation of assets and/or liabilities among the multiple financial accounts is optimal” (Dilip '286 ¶ 0002).
“the procedure contacts the appropriate financial institutions and/or payment networks and executes the financial transfers necessary to implement the recommended adjustments to the user's accounts (block 408). A payment network may be, for example, the Federal Automated Clearing House (ACH)” (Dilip '286 ¶ 0086).
providing a common application using the financial management system, wherein the common application includes a plurality of fields required for opening a financial account at a first financial institution and a plurality of fields required for opening a financial account at a second financial institution, wherein a first subset of the fields are identical for the first financial institution and the second financial institution, and wherein a second subset of the fields are not identical for the first financial institution and the second financial institution; 

“The network environment of FIG. 1 includes multiple financial institution servers 102, 104, and 106 coupled to a data communication network 108 . . . a financial management system 118 are also coupled to network 108. Additionally . . . a client computer 114 are coupled to network 108.” (Dilip '286 ¶ 0033).
	Dilip '286 analyzes the user’s current accounts and can accordingly recommend opening one or more accounts for the user:
“If the procedure identifies better accounts for the user's assets, then the procedure selects the best alternative account (or accounts) and makes a recommendation that the user open the alternative account” (Dilip '286 ¶ 0074).
	Dilip '286 therefore teaches an application in order to open one or more accounts for the common user, but does not explicitly discuss data fields that may be required.  Sugiyama also teaches a networked system to enable a user to open multiple bank accounts electronically:
“a system capable of supporting account opening not only by one bank but also by multiple banks. In order to open a bank account, it is necessary to present application data including the unique information of the opener” (Sugiyama p. 2).
	Sugiyama teaches the need to collect user data including different fields of data, where some data fields are common among banks and some are not common among banks:

“An embodiment of a bank account opening acceptance system according to the present invention can accept application for opening an account for a plurality of banks . . . Means to record the correspondence between the service content items associated with opening an account for each of multiple banks and the application data required at the time of application” (Sugiyama p. 3).
“it is possible to open an account at any bank, for example, by inputting the minimum personal unique information such as address, name, date of birth, and telephone number. Furthermore, by entering the mobile phone number, bank A and bank C can use mobile banking and telephone banking, while bank B can only use telephone banking. Also, by entering the e-mail address, Bank A and C Internet banking is possible at banks” (Sugiyama p. 6).
	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have provided such a common application with that of Dilip '286 in order to collect the required information for opening multiple accounts at different banks.  Doing so would enable the system to collect common data used for each bank as well as certain data that is not required by all of the banks, and would provide a predictable way for the users of Dilip '286 to request opening of bank accounts.  
receiving an amount of data pertaining to the account holder to complete the common application; providing a first financial account at the first financial institution and providing a second financial account at the second financial institution; 
“The communication means 15 of the terminal device 10 transmits the input application data to the authentication server 30. The authentication server 30 accepts and records this application data as a new application.” (Sugiyama p. 6).
“Each bank 40 executes the account opening procedure based on the application data” (Sugiyama p. 5).
“the user is provided the opportunity to automatically execute any of the recommendations, such as opening one or more new asset accounts and/or moving funds between asset accounts (block 332). If the user chooses to have the recommendations executed automatically, the financial management system executes the necessary financial transactions to implement the system's recommendations” (Dilip '286 ¶ 0074).
verifying the identity of the account holder and the account holder's account information using a credential data store for storing information needed to access a third financial account; transmitting the account holder's verified account information automatically to one or more of the first and second financial institutions, whereby the financial institutions are enabled to rely upon this information to verify the linkages between the first or second financial institution and the third financial institution; 
“After the procedure has determined the best adjustment of the user's accounts (blocks 400, 402, and 404), the procedure identifies the financial institutions involved in the adjustment of the user's accounts (block 406). The financial institutions are determined from the information entered by the user when identifying the user's accounts to the financial management system. Next, the procedure contacts the appropriate financial institutions and/or payment networks and executes the financial transfers necessary to implement the recommended adjustments to the user's accounts (block 408). A payment network may be, for example, the Federal Automated Clearing House (ACH), a debit network, a credit network, the federal wire system, or an ATM network. The financial management system is able to automatically access the user's accounts by using the login name and password for the account, which is provided by the user when identifying the user's accounts to the financial management system” (Dilip '286 ¶ 0086).
“In the example of FIG. 15, one recommendation 552 is shown--to transfer funds from the Wells Fargo Checking account into the Chase Savings account. A 
Automated access of the users’ accounts and performance of ACH transfers among the accounts provides for the account access and the transmission of “account information” (such as account number, routing number, amounts, etc.) between institutions.  Further, applicant admits that ACH transfers at the time (before the effective filing date) involved ACH links between accounts that were typically verified using trial deposit verification or other mechanisms (US Patent 10,510,082 at 10:46–57).  It would have been obvious to one of ordinary skill before the effective filing date of the invention to have carried out such typical verification mechanisms in order to securely link the various accounts.  Doing so would avoid a “breaching party” from fraudulently siphoning funds from the user’s account(s).
providing a financial management network that monitors, via at least one processor, changed conditions pertaining to the first financial account and the second financial account, 
“FIG. 12 shows a table 430 illustrating various information associated with different financial institutions. The information contained in table 430 may be obtained from the financial institution itself or from one or more market information services. The information contained in table 430 is periodically updated by comparing the information stored in the table against the current financial institution information” (Dilip '286 ¶ 0089).
“The sixth column of table 430 indicates the current interest rate associated with each account” (Dilip '286 ¶ 0091).
the financial management network including a rule data store for storing optimization rules; and utilizing the information in the credential data store to permit the financial management system to access the first financial account and second financial account over the data network and to facilitate the redistribution of financial assets among the first financial account and second financial account based on the optimization rules and the changed conditions.
“A default asset analysis logic 258 defines a default set of logic rules used to analyze a user's asset accounts” (Dilip '286 ¶ 0056).
“user-specific logic rule may be stored with the other user data in the financial management system” (Dilip '286 ¶ 0057).
“The system and methods described herein automatically analyze multiple financial accounts to determine whether the account balances are optimized based on the best available interest rates, the interest rates associated with the multiple financial accounts, and the balances of the multiple financial accounts. After analyzing the accounts, recommendations are provided, if necessary, for adjusting account funds to allow the account holder to earn greater interest in asset accounts” (Dilip '286 ¶ 0030).

2. The method of claim 1, wherein the common application is provided via an application program interface.
	The common application addressed above provides a user “interface” for an “application” for a bank account, provided via a software “programmed” “application”.  Therefore, the combination provides for the broadly claimed “application program interface”.
 
3. A method of facilitating the opening of one or more accounts held by an account holder using an account management system, including the steps of: 
“Method And Apparatus For Analyzing Financial Data” (Dilip '286 at TITLE).
providing a common application using the account management system, wherein the common application includes a plurality of fields required for opening an account at a first institution and a plurality of fields required for opening an account at a second institution, wherein one or more of the plurality of fields are identical for the first institution and the second financial institution; 
	Dilip '286 teaches a system where a centralized financial management system 118 communicates over a network with multiple financial institutions’ servers and a client computer in order to centrally manage a user’s collection of financial accounts:
“The network environment of FIG. 1 includes multiple financial institution servers 102, 104, and 106 coupled to a data communication network 108 . . . a financial management system 118 are also coupled to network 108. Additionally . . . a client computer 114 are coupled to network 108.” (Dilip '286 ¶ 0033).
	Dilip '286 analyzes the user’s current accounts and can accordingly recommend opening one or more accounts for the user:
“If the procedure identifies better accounts for the user's assets, then the procedure selects the best alternative account (or accounts) and makes a recommendation that the user open the alternative account” (Dilip '286 ¶ 0074).
	Dilip '286 therefore teaches an application in order to open one or more accounts for the common user, but does not explicitly discuss data fields that may be required.  Sugiyama also teaches a networked system to enable a user to open multiple bank accounts electronically:
“a system capable of supporting account opening not only by one bank but also by multiple banks. In order to open a bank account, it is necessary to present application data including the unique information of the opener” (Sugiyama p. 2).

“most banks allow you to open an account by presenting a minimum number of unique information about the opener, such as address, name, and telephone number, but some banks offer telephone banking and mobile banking by presenting their mobile phone number. Either or both are possible, and some banks allow internet banking by presenting an email address . . . it is a problem that each bank has various styles (size of paper, number of sheets, layout of entry fields, etc.). An object of the present invention is to provide a bank account opening acceptance system that overcomes these various problems” (Sugiyama p. 2).
“An embodiment of a bank account opening acceptance system according to the present invention can accept application for opening an account for a plurality of banks . . . Means to record the correspondence between the service content items associated with opening an account for each of multiple banks and the application data required at the time of application” (Sugiyama p. 3).
“it is possible to open an account at any bank, for example, by inputting the minimum personal unique information such as address, name, date of birth, and telephone number. Furthermore, by entering the mobile phone number, bank A and bank C can use mobile banking and telephone banking, while bank B can only use telephone banking. Also, by entering the e-mail address, Bank A and C Internet banking is possible at banks” (Sugiyama p. 6).
	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have provided such a common application with that of Dilip '286 in order to collect the required information for opening multiple accounts at different banks.  Doing so would enable the system to collect common data used for each bank as well as certain data that is not required by all 
receiving data pertaining to the account holder to complete the common application; and opening a first account at the first institution and/or opening a second account at the second institution.
“The communication means 15 of the terminal device 10 transmits the input application data to the authentication server 30. The authentication server 30 accepts and records this application data as a new application.” (Sugiyama p. 6).
“Each bank 40 executes the account opening procedure based on the application data” (Sugiyama p. 5).
“the user is provided the opportunity to automatically execute any of the recommendations, such as opening one or more new asset accounts and/or moving funds between asset accounts (block 332). If the user chooses to have the recommendations executed automatically, the financial management system executes the necessary financial transactions to implement the system's recommendations” (Dilip '286 ¶ 0074).

4. The method of Claim 3, further including the steps of: obtaining the account holder's account information needed to access a third account using a credential data store for storing said information; transmitting the account holder's account information automatically to one or more of the first and second institutions, whereby the institutions are enabled to rely upon this information to verify the linkages between the first or second institution and the third institution.
“After the procedure has determined the best adjustment of the user's accounts (blocks 400, 402, and 404), the procedure identifies the financial institutions involved in the adjustment of the user's accounts (block 406). The financial institutions are determined from the information entered by the user when identifying the user's accounts to the financial management system. Next, the procedure contacts the appropriate financial institutions and/or payment networks and executes the financial transfers necessary to implement the recommended adjustments to the user's accounts (block 408). A payment network may be, for example, the Federal Automated Clearing House (ACH), a debit network, a credit 
“In the example of FIG. 15, one recommendation 552 is shown--to transfer funds from the Wells Fargo Checking account into the Chase Savings account. A recommended amount to transfer 554 has also been identified . . . the financial management system automatically performs the necessary steps to transfer the recommended funds between the two accounts” (Dilip '286 ¶ 0097).
	Automated access of the users’ accounts and performance of ACH transfers among the accounts provides for the account access and the transmission of “account information” (such as account number, routing number, amounts, etc.) between institutions.  Further, applicant admits that ACH transfers at the time (before the effective filing date) involved ACH links between accounts that were typically verified using trial deposit verification or other mechanisms (US Patent 10,510,082 at 10:46–57).  It would have been obvious to one of ordinary skill before the effective filing date of the invention to have carried out such typical verification mechanisms in order to securely link the various accounts.  Doing so would avoid a “breaching party” from fraudulently siphoning funds from the user’s account(s).

5. The method of Claim 4, wherein the account holders account information needed to access a third account that is stored in the credential data store is one or more of the user's account credentials and/or a token.
“system is able to automatically access the user's accounts by using the login name 

6. The method of Claim 4, further including the step of: providing a management network that monitors, via at least one processor, the first account and/or the second account.
“The system and methods described herein perform an automated analysis of multiple user accounts to determine whether those accounts are optimized based on, for example, the best available interest rates, interest rates on the user's accounts, and the user's account balances” (Dilip '286 ¶ 0012).

7. The method of Claim 6, further including the step of: utilizing the information in the credential data store to permit the account management system to access the first account and/or second account over the data network and to facilitate the display of information from the first account and/or second account for viewing by the account holder.
“When a user accesses the financial management system and requests an analysis of the user's asset accounts, the system prompts the user to enter account information for all of the user's asset accounts. The information provided for each account may include the name of the financial institution, the account number, and the login name and password for online access to the account. This information is typically stored by the financial management system to avoid asking the user to re-enter the same information in the future. Based on the information provided by the user, the asset account information collection module 250 is able to access the user's accounts and determine the balance of each account as well as other information such as the interest rate and minimum balance for the account” (Dilip '286 ¶ 0053).
“FIG. 15 illustrates another example screen 550 generated by a web browser or other application that allows a user to review recommendations generated by the financial management system. In the example of FIG. 15, one recommendation 552 is shown--to transfer funds from the Wells Fargo Checking account into the Chase Savings account. A recommended amount to transfer 554 has also been identified” (Dilip '286 ¶ 0097).

8. The method of Claim 6, further including the steps of: providing a management network for monitoring, via at least one processor, changed conditions pertaining to the first account and/or the second account, 
“FIG. 12 shows a table 430 illustrating various information associated with different financial institutions. The information contained in table 430 may be obtained from the financial institution itself or from one or more market information services. The information contained in table 430 is periodically updated by comparing the information stored in the table against the current financial institution information” (Dilip '286 ¶ 0089).
“The sixth column of table 430 indicates the current interest rate associated with each account” (Dilip '286 ¶ 0091).
said management network including a rule data store for storing optimization rules; and utilizing the information in the credential data store to permit the account management system to access the first account and/or the second account over the data network to facilitate the redistribution of assets among the first account and/or the second account based on optimization rules stored in the rule data store and the changed conditions.
“A default asset analysis logic 258 defines a default set of logic rules used to analyze a user's asset accounts” (Dilip '286 ¶ 0056).
“user-specific logic rule may be stored with the other user data in the financial management system” (Dilip '286 ¶ 0057).
“The system and methods described herein automatically analyze multiple financial accounts to determine whether the account balances are optimized based on the best available interest rates, the interest rates associated with the multiple financial accounts, and the balances of the multiple financial accounts. After analyzing the accounts, recommendations are provided, if necessary, for adjusting account funds to allow the account holder to earn greater interest in asset accounts” (Dilip '286 ¶ 0030).

9. A method of retrieving account information from one or more accounts by a third-party account management platform, including the steps of: 
receiving from a user, a user ID and password to an account with a first institution; using said user ID and password to access said account with said first institution; and retrieving authenticated account information from said account with said first institution, said authenticated account information including an associated ABA routing number and/or account number.
“After the procedure has determined the best adjustment of the user's accounts (blocks 400, 402, and 404), the procedure identifies the financial institutions involved in the adjustment of the user's accounts (block 406). The financial institutions are determined from the information entered by the user when identifying the user's accounts to the financial management system. Next, the procedure contacts the appropriate financial institutions and/or payment networks and executes the financial transfers necessary to implement the recommended adjustments to the user's accounts (block 408). A payment network may be, for example, the Federal Automated Clearing House (ACH), a debit network, a credit network, the federal wire system, or an ATM network. The financial management system is able to automatically access the user's accounts by using the login name and password for the account, which is provided by the user when identifying the user's accounts to the financial management system” (Dilip '286 ¶ 0086).
“In the example of FIG. 15, one recommendation 552 is shown--to transfer funds from the Wells Fargo Checking account into the Chase Savings account. A recommended amount to transfer 554 has also been identified . . . the financial management system automatically performs the necessary steps to transfer the recommended funds between the two accounts” (Dilip '286 ¶ 0097).
“Certain account information (such as interest rate and routing numbers) may be obtained from the bank directly, thereby minimizing the information required to be entered by the user” (Dilip '286 ¶ 0096).
Automated access of the users’ accounts and performance of ACH transfers among the accounts further provides for the account access and the retrieval of “account information” (such as account number, routing number, amounts, etc.).

10. The method of Claim 9 further including the step of: retrieving account balance information from said account with said first institution.

“These attributes are used to analyze various accounts and make recommendations that would benefit the account holder. Example attributes include interest rate, loan repayment terms, minimum balance” (Dilip '286 ¶ 0032).

11. The method of Claim 9, further including the step of: transmitting said authenticated account information to a second institution to establish the account with said first institution as a trusted account and to allow a second institution to securely transfer assets to or from said first institution without further involvement by the account holder or said first institution.
Automated access of the users’ accounts and performance of ACH transfers among the accounts provides for the account access and the transmission of “account information” (such as account number, routing number, amounts, etc.) between institutions.  Further, applicant admits that ACH transfers at the time (before the effective filing date) involved ACH links between accounts that were typically verified using trial deposit verification or other mechanisms (US Patent 10,510,082 at 10:46–57).  It would have been obvious to one of ordinary skill before the effective filing date of the invention to have carried out such typical verification mechanisms in order to securely link the various accounts.  Doing so would avoid a “breaching party” from fraudulently siphoning funds from the user’s account(s).

Claim 2 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Dilip '286 and Sugiyama in view of US 9,117,208 (Drury).
2. The method of claim 1, wherein the common application is provided via an application program interface.
	The common application addressed above provides a user “interface” for an “application” for a bank account, provided via a software “programmed” “application”.  Therefore, the combination provides for the broadly claimed “application program interface”.
Nonetheless, Drury teaches a centralized software-based system to manage a user’s bank accounts and further teaches the use of an API to interface and communicate between the systems:
“The accounting service backend 1740 communicates with the bank using the private bank API 1730. Features provided by the private bank API 1730 include updating registration for a bank account, making a third party payment drawn from a registered bank account, and other services” (Drury).
 It would have been obvious to one of ordinary skill before the effective filing date of the invention to have interfaced and communicated between the systems using the well-known approach of an API.  Doing so would provide a predictable way to interface and communicate between different systems.

Notification of Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), 

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D CARLSON whose telephone number is (571)272-6716.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm, off 1st Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992